The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taine et al (Pub. No: US 20170324785 A1) in view of Gordon et al (Pub. No: US 20180032997 A1).
Regarding claim 1, Taine et al discloses a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), comprising: a processor (client system 130: a client system may 130 include a computer system such as a desktop computer, notebook or laptop computer); and a computer-readable medium in communication with the processor, the computer-readable medium comprising executable instructions that, when executed by the processor, cause the processor to control the device (paragraph  0029, 0032) to perform : displaying (generate a personalized set of content objects to display to a user), via a display (the user may launch an application associated with a video-sharing platform and watch the video without any interruption to the ongoing video-call session; in addition, a client system (a mobile device) of a first user may launch a video-call session to enable a video stream for display in a small-overlay-window on a display of the client system of the first user ; paragraph 0007, 0076-0078) a GUI (a graphical user interface) for a first communication application (an active application running on the client system 130 of the first user), the GUI (a graphical user interface is a type of user interface that allows users to interact with software applications executing on electronic or computing devices through multimedia objects; paragraph 0078, 0101) comprising: a first portion displaying content of a first communication session (the first-user-small-overlay-window 320 may overlay a portion of the small-overlay-window 310; see fig. 3 for details) associated with the first communication application (an active application running on the client system 130 of the first user), wherein participants of the first communication session comprises a user of the device (the client system 130 of the first user may receive a video stream from a client system 130 of a second user; the video stream may include video captured at the client system 130 of the second user; a first user may indicate that a second user is a “friend” of the first user; in response to this indication, social-networking system 160 may send a “friend request” to the second user; paragraph 0037, 0040); and a second portion comprising a plurality of graphical elements (launching particular call sessions to enable a particular media stream for display in a particular display region on a particular system in a particular manner; paragraph 0075), each graphical element associated with one of a plurality of functionalities (a user may be able to do other tasks such as composing emails, watching videos, or playing games; a user may be able to do several activities over an extended period of time; paragraph 0007, 0073) related to a second communication application (a communications application may include a chat or messenger application, a phone application, a mobile social-networking application, an application server ; paragraph 0074-0075) different from the first communication application (a display of the client system of the callee-user with a request to accept audio from the client system of the caller-user; notifications being displayed indicating the availability of three callee-user; furthermore, a user may also install software applications on a mobile or other computing device of the user for accessing a user profile of the user and other data within the social-networking system; in addition, the user may launch an application associated with a video-sharing platform and watch the video without any interruption to the ongoing video-call session; users may join the online social network via social-networking system 160 and then add connections to a number of other users of social-networking system 160 to whom they want to be connected; paragraph 0086-0087; paragraph 0076-0078).
However, Taine et al does not specifically disclose the features of detecting an activity related to a second communication session associated with the second communication application; and in response to detecting the activity, displaying, via the second portion of the GUI, an indication of the detected activity related to the second communication session.
On the other hand, Gordon et al, from the same field of endeavor, discloses the features of detecting (the mobile device may detect the presence of a particular device; in addition, a sensor may be utilized to detect the presence of a user and the camera may capture images ; paragraph 0245) an activity related (the camera associated with the mobile device may periodically capture images; the camera may be utilized to sense the presence of a user; a camera application and a facial recognition application may operate in the background; paragraph 0245) to a second communication session (an advertisement application/platform and one or more operating systems; the mobile device may connect to any number of networks simultaneously; a mobile device may detect multiple network access points; the mobile device may connect simultaneously to each access point, and in response to the connection, receive relevant ads and content; paragraph 0482, 0886) associated with the second communication application (allowing information to be shared between an advertisement application/platform and one or more operating systems, and allowing information to be shared between various other applications ;furthermore, a first installed application may communicate with a second installed application and provide information relating to the second installed application to the application/ad/content platform paragraph 0315-0316, 0392); and in response to detecting the activity, displaying (the indicia may be displayed in immediate response to the receipt of the indication), via the second portion of the GUI (framing the application with platform graphical user interface component or simply branding at least a portion of the application with platform branding; in addition, a graphical user interface associated with the determined location and the previously identified item of interest may be displayed; paragraph 1002, 0308, 0843), an indication of the detected activity (the camera may use an object recognition algorithm to detect the object being viewed; furthermore, the indication may be capable of being received while a screen-lock graphical user interface is being displayed by the mobile device; the user may be required to enter a password/passcode to access some or most functionally associated with the mobile device ; paragraph 0247-0248, 0843) related to the second communication session (a graphical user interface may be automatically displayed ; the device may include a graphical user interface to configure triggers associated with advertisement/context and feeder application; in addition, the indicia may be displayed in immediate response to the receipt of the indication, by displaying the indicia without any intermediate graphical user interfaces; note that the indicia for prompting the user input may be automatically and immediately displayed on a screen of the mobile device; paragraph 0308, 1805, 0854). It is shown above that Gordon et al discloses the features of detecting an activity related to a second communication session associated with the second communication application; and in response to detecting the activity, displaying, via the second portion of the GUI, an indication of the detected activity related to the second communication session. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Gordon to the communication system of Taine in order to provide a method for presenting contextual advertisements, in connection with a mobile device interface for displaying advertisements/content.
Regarding claim 2, Taine et al as modified discloses a device (a client system 130 such as a mobile device) for rendering a graphical user interface for a communication application (figs. 1-2), wherein the activity related to the second communication session comprises engagement of participants in the second communication session (the communication system 803 may send a notification to a client system 130 of the caller-user indicating an availability of the callee-user to participate in the call session; a notification may be visual, auditory, or other cue that may indicate to the caller-user that the callee-user is available; paragraph 0008, 0074, 0076, 0088). 
Regarding claim 3, Taine et al as modified discloses a device (a client system 130 such as a mobile device) for rendering a graphical user interface for a communication application (figs. 1-2), wherein the plurality of functionalities related to the second communication application comprises at least one of: indicating a status of the second communication session; identifying one or more participants of the second communication session; indicating a recording status of the second communication session; recording the second communication session () ; sharing content with one or more participants of the second communication session; and joining the user to the second communication session (social-networking system 160 may enable users to interact with each other as well as receive content from third-party systems 170 or other entities, or to allow users to interact with these entities through an application programming interfaces or other communication channels; interactions with advertisements that a user may perform, or other suitable items or objects; paragraph 0076). 
  	Regarding claim 4, Taine et al as modified discloses a device (a client system 130 such as a mobile device) for rendering a graphical user interface for a communication application (figs. 1-2),  wherein the plurality of functionalities related to the second communication application comprises sharing content with one or more participants of the second communication session without joining by the user of the second communication session (social-networking system 160 may enable users to interact with each other as well as receive content from third-party systems 170 or other entities, or to allow users to interact with these entities through an application programming interfaces or other communication channels; interactions with advertisements that a user may perform, or other suitable items or objects; paragraph 0076). 
	  Regarding claim 7, Taine et al as modified discloses a device (a client system 130 such as a mobile device) for rendering a graphical user interface for a communication application (figs. 1-2), wherein the second portion displays a visual representation of an active speaker of the second communication session (a client system 130 of the caller-user that is sending an audio stream may display a transcription of the audio, a visual representation of the respective audio waves, or any other suitable information; paragraph 0085, 0073, 0068-0069, 0076).
Regarding claim 8, Taine et al as modified discloses a device (a client system 130 such as a mobile device) for rendering a graphical user interface for a communication application (figs. 1-2), wherein the second portion displays content of the second communication session (a display of the client system of the callee-user with a request to accept audio from the client system of the caller-user; launching particular call sessions to enable a particular media stream for display in a particular display region on a particular system in a particular manner; paragraph 0075-0076).
	Regarding claim 9, Taine et al as modified discloses a device (a client system 130 such as a mobile device) for rendering a graphical user interface for a communication application (figs. 1-2), wherein the content of the second communication session comprises at least one of: text content provided by a participant of the second communication session; and text content transcribed from a speech of participant of the second communication session (a client system 130 of the caller-user that is sending an audio stream may display a transcription of the audio, a visual representation of the respective audio waves, or any other suitable information, via the first GUI for the first application; the client system 130 of the caller-user may display a text notification and an animation indicating that the caller-user is viewing the same chat thread within the GUI for the first application ;paragraph 0076-0079, 0098).
	 Regarding claim 10, Taine et al discloses a method (figs. 1-2) of operating a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), comprising: displaying (generate a personalized set of content objects to display to a user), via a display (the user may launch an application associated with a video-sharing platform and watch the video without any interruption to the ongoing video-call session; in addition, a client system (a mobile device) of a first user may launch a video-call session to enable a video stream for display in a small-overlay-window on a display of the client system of the first user ; paragraph 0007, 0076-0078) a GUI for a first communication application (an active application running on the client system 130 of the first user) the GUI (a graphical user interface is a type of user interface that allows users to interact with software applications executing on electronic or computing devices through multimedia objects; paragraph 0078, 0101) comprising: a first portion displaying content of a first communication session (the first-user-small-overlay-window 320 may overlay a portion of the small-overlay-window 310; see fig. 3 for details) associated with the first communication application (an active application running on the client system 130 of the first user), wherein participants of the first communication session comprises a user of the device (the client system 130 of the first user may receive a video stream from a client system 130 of a second user; the video stream may include video captured at the client system 130 of the second user; a first user may indicate that a second user is a “friend” of the first user; in response to this indication, social-networking system 160 may send a “friend request” to the second user; paragraph 0037, 0040): and a second portion comprising a plurality of graphical elements (launching particular call sessions to enable a particular media stream for display in a particular display region on a particular system in a particular manner; paragraph 0075), each graphical element associated with one of a plurality of functionalities (a user may be able to do other tasks such as composing emails, watching videos, or playing games; a user may be able to do several activities over an extended period of time; paragraph 0007, 0073) related to a second communication application (a communications application may include a chat or messenger application, a phone application, a mobile social-networking application, an application server ; paragraph 0074-0075) different from the first communication application (a display of the client system of the callee-user with a request to accept audio from the client system of the caller-user; notifications being displayed indicating the availability of three callee-user; furthermore, a user may also install software applications on a mobile or other computing device of the user for accessing a user profile of the user and other data within the social-networking system; in addition, the user may launch an application associated with a video-sharing platform and watch the video without any interruption to the ongoing video-call session; users may join the online social network via social-networking system 160 and then add connections to a number of other users of social-networking system 160 to whom they want to be connected; paragraph 0086-0087; paragraph 0076-0078).
However, Taine et al does not specifically disclose the features of detecting an activity related to a second communication session associated with the second communication application; and in response to detecting the activity, displaying, via the second portion of the GUI, an indication of the detected activity related to the second communication session.
On the other hand, Gordon et al, from the same field of endeavor, discloses the features of detecting (the mobile device may detect the presence of a particular device; in addition, a sensor may be utilized to detect the presence of a user and the camera may capture images ; paragraph 0245) an activity related (the camera associated with the mobile device may periodically capture images; the camera may be utilized to sense the presence of a user; a camera application and a facial recognition application may operate in the background; paragraph 0245) to a second communication session (an advertisement application/platform and one or more operating systems; the mobile device may connect to any number of networks simultaneously; a mobile device may detect multiple network access points; the mobile device may connect simultaneously to each access point, and in response to the connection, receive relevant ads and content; paragraph 0482, 0886) associated with the second communication application (allowing information to be shared between an advertisement application/platform and one or more operating systems, and allowing information to be shared between various other applications ;furthermore, a first installed application may communicate with a second installed application and provide information relating to the second installed application to the application/ad/content platform paragraph 0315-0316, 0392); and in response to detecting the activity, displaying (the indicia may be displayed in immediate response to the receipt of the indication), via the second portion of the GUI (framing the application with platform graphical user interface component or simply branding at least a portion of the application with platform branding; in addition, a graphical user interface associated with the determined location and the previously identified item of interest may be displayed; paragraph 1002, 0308, 0843), an indication of the detected activity (the camera may use an object recognition algorithm to detect the object being viewed; furthermore, the indication may be capable of being received while a screen-lock graphical user interface is being displayed by the mobile device; the user may be required to enter a password/passcode to access some or most functionally associated with the mobile device ; paragraph 0247-0248, 0843) related to the second communication session (a graphical user interface may be automatically displayed ; the device may include a graphical user interface to configure triggers associated with advertisement/context and feeder application; in addition, the indicia may be displayed in immediate response to the receipt of the indication, by displaying the indicia without any intermediate graphical user interfaces; note that the indicia for prompting the user input may be automatically and immediately displayed on a screen of the mobile device; paragraph 0308, 1805, 0854). It is shown above that Gordon et al discloses the features of detecting an activity related to a second communication session associated with the second communication application; and in response to detecting the activity, displaying, via the second portion of the GUI, an indication of the detected activity related to the second communication session. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Gordon to the communication system of Taine in order to provide a method for presenting contextual advertisements, in connection with a mobile device interface for displaying advertisements/content.
Regarding claim 11, Taine et al as modified discloses a method (figs. 1-2) of operating a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), wherein the activity related to the second communication session comprises engagement of participants in the second communication session (the communication system 803 may send a notification to a client system 130 of the caller-user indicating an availability of the callee-user to participate in the call session; a notification may be visual, auditory, or other cue that may indicate to the caller-user that the callee-user is available; paragraph 0008, 0074, 0076, 0088).
Regarding claim 12, Taine et al as modified discloses a method (figs. 1-2) of operating a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), wherein the plurality of functionalities related to the second communication application comprises at least one of: identifying one or more participants of the second communication session; indicating a media type of the second communication session; indicating a recording status of the second communication session; recording the second communication session; sharing content with one or more participants of the second communication session; and joining the user to the second communication session (the user may launch an application associated with a video-sharing platform and watch the video without any interruption to the ongoing video-call session; users may join the online social network via social-networking system 160 and then add connections to a number of other users of social-networking system 160 to whom they want to be connected; paragraph 0086-0087; paragraph 0076-0078).  
Regarding claim 13, Taine et al as modified discloses a method (figs. 1-2) of operating a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), wherein the plurality of functionalities related to the second communication application comprises sharing content with one or more participants of the second communication session without joining by the user of the second communication session (the user may launch an application associated with a video-sharing platform and watch the video without any interruption to the ongoing video-call session; users may join the online social network via social-networking system 160 and then add connections to a number of other users of social-networking system 160 to whom they want to be connected; paragraph 0086-0087; paragraph 0076-0078).  
Regarding claim 16, Taine et al as modified discloses a method (figs. 1-2) of operating a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), wherein the second portion displays a visual representation of an active speaker of the second communication session (a client system 130 of the caller-user that is sending an audio stream may display a transcription of the audio, a visual representation of the respective audio waves, or any other suitable information ; paragraph 0085, 0073, 0068-0069, 0076).
	  Regarding claim 17, Taine et al as modified discloses a method (figs. 1-2) of operating a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), wherein the second portion displays a visual representation of an active speaker of the second communication session (a client system 130 of the caller-user that is sending an audio stream may display a transcription of the audio, a visual representation of the respective audio waves, or any other suitable information; paragraph 0085, 0073, 0068-0069, 0076).  
	Regarding claim 18, Taine et al as modified discloses a method (figs. 1-2) of operating a device (a client system 130 such as a mobile device) for rendering a graphical user interface (a graphical user interface) for a communication application (figs. 1-2), wherein the content of the second communication session comprises at least one of: text content provided by a participant of the second communication session; and text content transcribed from a speech of participant of the second communication session (a client system 130 of the caller-user that is sending an audio stream may display a transcription of the audio, a visual representation of the respective audio waves, or any other suitable information, via the first GUI for the first application; the client system 130 of the caller-user may display a text notification and an animation indicating that the caller-user is viewing the same chat thread within the GUI for the first application ;paragraph 0076-0079, 0098).
	Regarding claim 19, Taine et al discloses a non-transitory computer-readable medium (figs. 1-2), comprising instructions that, when executed by a processor, cause the processor (client system 130: a client system may 130 include a computer system such as a desktop computer, notebook or laptop computer) to control a device (a client system 130 such as a mobile device) to perform: displaying (generate a personalized set of content objects to display to a user), via a display (the user may launch an application associated with a video-sharing platform and watch the video without any interruption to the ongoing video-call session; in addition, a client system (a mobile device) of a first user may launch a video-call session to enable a video stream for display in a small-overlay-window on a display of the client system of the first user ; paragraph 0007, 0076-0078), a GUI (a graphical user interface) for a first communication application (an active application running on the client system 130 of the first user), the GUI (a graphical user interface is a type of user interface that allows users to interact with software applications executing on electronic or computing devices through multimedia objects; paragraph 0078, 0101) comprising: a first portion displaying content of a first communication session (the first-user-small-overlay-window 320 may overlay a portion of the small-overlay-window 310; see fig. 3 for details) associated with the first communication application (an active application running on the client system 130 of the first user), wherein participants of the first communication session comprises a user of the device (the client system 130 of the first user may receive a video stream from a client system 130 of a second user; the video stream may include video captured at the client system 130 of the second user; a first user may indicate that a second user is a “friend” of the first user; in response to this indication, social-networking system 160 may send a “friend request” to the second user; paragraph 0037, 0040); and a second portion comprising a plurality of graphical elements (launching particular call sessions to enable a particular media stream for display in a particular display region on a particular system in a particular manner; paragraph 0075), each graphical element associated with one of a plurality of functionalities (a user may be able to do other tasks such as composing emails, watching videos, or playing games; a user may be able to do several activities over an extended period of time; paragraph 0007, 0073) related to a second communication application (a communications application may include a chat or messenger application, a phone application, a mobile social-networking application, an application server ; paragraph 0074-0075) different from the first communication application 
However, Taine et al does not specifically disclose the features of detecting an activity related to a second communication session associated with the second communication application; and in response to detecting the activity, displaying, via the second portion of the GUI, an indication of the detected activity related to the second communication session.
On the other hand, Gordon et al, from the same field of endeavor, discloses the features of detecting (the mobile device may detect the presence of a particular device; in addition, a sensor may be utilized to detect the presence of a user and the camera may capture images ; paragraph 0245) an activity related (the camera associated with the mobile device may periodically capture images; the camera may be utilized to sense the presence of a user; a camera application and a facial recognition application may operate in the background; paragraph 0245) to a second communication session (an advertisement application/platform and one or more operating systems; the mobile device may connect to any number of networks simultaneously; a mobile device may detect multiple network access points; the mobile device may connect simultaneously to each access point, and in response to the connection, receive relevant ads and content; paragraph 0482, 0886) associated with the second communication application (allowing information to be shared between an advertisement application/platform and one or more operating systems, and allowing information to be shared between various other applications ;furthermore, a first installed application may communicate with a second installed application and provide information relating to the second installed application to the application/ad/content platform paragraph 0315-0316, 0392); and in response to detecting the activity, displaying (the indicia may be displayed in immediate response to the receipt of the indication), via the second portion of the GUI (framing the application with platform graphical user interface component or simply branding at least a portion of the application with platform branding; in addition, a graphical user interface associated with the determined location and the previously identified item of interest may be displayed; paragraph 1002, 0308, 0843), an indication of the detected activity (the camera may use an object recognition algorithm to detect the object being viewed; furthermore, the indication may be capable of being received while a screen-lock graphical user interface is being displayed by the mobile device; the user may be required to enter a password/passcode to access some or most functionally associated with the mobile device ; paragraph 0247-0248, 0843) related to the second communication session (a graphical user interface may be automatically displayed ; the device may include a graphical user interface to configure triggers associated with advertisement/context and feeder application; in addition, the indicia may be displayed in immediate response to the receipt of the indication, by displaying the indicia without any intermediate graphical user interfaces; note that the indicia for prompting the user input may be automatically and immediately displayed on a screen of the mobile device; paragraph 0308, 1805, 0854). It is shown above that Gordon et al discloses the features of detecting an activity related to a second communication session associated with the second communication application; and in response to detecting the activity, displaying, via the second portion of the GUI, an indication of the detected activity related to the second communication session. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Gordon to the communication system of Taine in order to provide a method for presenting contextual advertisements, in connection with a mobile device interface for displaying advertisements/content.
Regarding claim 20, Taine et al as modified discloses a non-transitory computer-readable medium (figs. 1-2), comprising instructions that, when executed by a processor, cause the processor (client system 130: a client system may 130 include a computer system such as a desktop computer, notebook or laptop computer) to control a device (a client system 130 such as a mobile device), wherein the activity related to the second communication session comprises engagement of participants in the second communication session (the communication system 803 may send a notification to a client system 130 of the caller-user indicating an availability of the callee-user to participate in the call session; a notification may be visual, auditory, or other cue that may indicate to the caller-user that the callee-user is available; paragraph 0008, 0074, 0076, 0088). 
Allowable Subject Matter
Claims 5-6, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU  MILORD
Examiner
Art Unit 2641


/MARCEAU MILORD/
Primary Examiner, Art Unit 2641